When DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 and B1 (Figures 1-5A, and 6)  in the reply filed on 05/02/2022 is acknowledged.
Claim 3-4, 7, 13-14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.
Information Disclosure Statement
The information disclosure statement filed 05/14/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a written English language translation of a non-English
language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56 (c) must be provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: separator portion in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For examination purposes the limitation will be interpreted as section defined by a cut line or breakline to be removed for the connection of conduits or piping.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein a locking step is formed on at least one of the base housing and the upper housing”. It is unclear if it is “base housing and/or the upper housing” or “base housing and the upper housing”, since this is preceded by “on at least one” indicating it is not necessary for the locking step to be formed on both “the base housing” and “the upper housing”.  Since the metes and bounds cannot be ascertained, the claim is indefinite.  For examination purposes the claim will be interpreted as “wherein a locking step is formed on at least one of the base housing or the upper housing”.
Claim 11 recites “a first inlet and a second inlet”.  It is unclear if one of a first inlet or a second inlet is the same inlet recited in claim 1.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the inlet and a second inlet”.
Claim 11 recites “a first inlet and a second inlet are provided in both sides of the horizontal partition wall”. It is unclear if there is the inlet and a second inlet are opposite of each other, or if an inlet and a second inlet are on opposite ends of the horizontal wall, resulting in four inlets.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “the inlet and a second inlet are provided on the horizontal plane, wherein the inlet and the second inlet are located on opposite ends of the horizontal plane”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (JP 2017155943, hereafter Kumai) in view of Davis et al. (US 6322326, hereafter Davis) and in further view of Ahn et al. (KR 20160134210, hereafter Ahn, US 10557639 used for translation purposes).
Regarding claim 1 Kumai teaches a duct which is installed adjacent to a wall-type air conditioner to pass through a pipe connected to the air conditioner (Fig. 1, drain up device 2 is adjacent to a wall type air conditioner 1k connected via drain pipe 4a), the duct comprising: 
a base housing installed on a wall surface adjacent to the air conditioner (Fig. 2, main body portion 5); 
a horizontal partition wall disposed at the front side of the base housing to divide the inside of the duct into an upper space and a lower space (Annotated Fig. 2, horizontal partition, upper space, lower space); 
an upper housing covering the upper space (Annotated Fig. 2, front cover 10, covers the upper space);
a reservoir mounted on a lower position of the horizontal partition wall in response to the lower space (Annotated Fig 2, water tank 6 is located on a lower position of the horizontal partition in the lower space, “water tank 6 is detachably housed is provided”) and;

    PNG
    media_image1.png
    269
    355
    media_image1.png
    Greyscale

Kumai Annotated Figure 2
Kumai does not teach collecting condensed water generated through an inlet formed in a horizontal partition wall; and a pump module installed in the upper space to discharge the condensed water collected in the reservoir, wherein the reservoir is positioned below the upper housing and the horizontal partition wall to always be exposed to the outside.
However, Davis teaches collecting condensed water generated  from the air conditioner through an inlet formed in an horizontal partition wall (Fig. 4, inlet aperture 22 is formed on support plate 14); and a pump module installed in the upper space  to discharge the condensed water collected in the reservoir (Annotated Fig. 5, pump module 40 is installed in the upper space, col 4 lines 55-56 pump 40 removes condensate liquid from collection tank 12), wherein the reservoir is positioned below the upper housing and the horizontal partition wall to always be exposed to the outside (Fig. 5, collection tank 12 is positioned below cover 16 and support plate 14, and is exposed to the outside).

    PNG
    media_image2.png
    429
    628
    media_image2.png
    Greyscale

Davis Annotated Figure 5
Therefore, in view of Davis, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumai’s drain-up device with collecting condensed water generated through an inlet formed in a horizontal partition wall; and a pump module installed in the upper space to discharge the condensed water collected in the reservoir, wherein the reservoir is positioned below the upper housing and the horizontal partition wall to always be exposed to the outside so that greater serviceability of the apparatus can achieved (col 1 line 60-64)
Kumai as modified above does not teach a translucent reservoir.
However, Ahn teaches a translucent reservoir (Fig. 7, water bottle 100, col 10 line 59-67, “water bottle 100 and the handle 120 may be formed of a transparent material”).
Therefore, in view of Ahn, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumai as modified above’s reservoir to a translucent reservoir so that the user can visually confirm the level of condensed water stored in the reservoir (col 10 line 59-67).
Regarding claim 2, Kumai as modified above teaches wherein the reservoir is able to be mounted on and separated from the lower portion of the horizontal partition even while the upper housing is not separated from the base housing (Davis, Fig. 3C, the collection tank 12 is attached to the support plate 14 by upper retention tabs 30 and lower retention tabs 28 and is detachable independent of cover 16).
Regarding claim 8, Kumai as modified above teaches wherein the upper housing and the base housing include side openings formed on the side surface for fluid communication with the air conditioner (Annotated Fig. 2, side opening formed by front cover 10 and main body portion 5, para [In Fig. 1, the drain port 4k] Fig. 2 is an embodiment where the drain is located on the right side, an identical drain port is on the embodiment of Fig. 1 but is not explicitly shown in Fig. 1).
Regarding claim 15, Kumai as modified above teaches wherein the base housing is formed in a plate shape (Fig. 3, main body portion 5 is plate shaped) and the upper housing covers the upper space and the pump module divided by the horizontal partition wall (Fig. 2, font cover 10 covers the upper space where as modified by Davis the pump module is located, and is divided by a horizontal partition see Annotated Fig. 2).
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (JP 2017155943, hereafter Kumai) in view of Davis et al. (US 6322326, hereafter Davis) and in further view of Ahn et al. (KR 20160134210, hereafter Ahn, US 10557639 used for translation purposes) as applied to claim 1 above, and further in view of Lee et al. (KR 20150115564, hereafter Lee).
Regarding claim 5, Kumai in view of Davis and in further view of Ahn does not teach wherein a light emitting device is mounted adjacent to the reservoir to display the operation state of the pump module.
However, Lee teaches wherein a light emitting device is mounted adjacent to the reservoir to display the operation state of the pump module (Fig. 12, water tank 800, light emitting member 671, para [0163] the light may be used to indicate status of internal state of the apparatus).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill before the effective filing date to modify Kumai in view of Davis and in further view of Ahn’s duct housing with a light emitting device mounted adjacent to the reservoir to display the operation state of the pump module so that users can be visually alerted to the operation of the pump (para [0163]).
Regarding claim 6, Kumai in view of Davis and in further view of Ahn as modified above teaches wherein the light emitting device is mounted on the base housing in the lower space and light from the light emitting device is visualized to the outside through the reservoir (Annotated Fig. 3, tank assembly 700 is in the lower space, Fig. 9 shows light emitting member 671 adjacent to tank drawer 710 which is part of tank assembly 700 in the lower space, mounted to the frame 600, para [0163] the light emits through the water tank 800 and can be seen from the outside through confirmation window 722).

    PNG
    media_image3.png
    457
    540
    media_image3.png
    Greyscale

Lee Annotated Figure 3
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (JP 2017155943, hereafter Kumai) in view of Davis et al. (US 6322326, hereafter Davis) and in further view of Ahn et al. (KR 20160134210, hereafter Ahn, US 10557639 used for translation purposes) as applied to claim 1 above, further in view of Kang (KR 20040021337).
Regarding claim 9, Kumai in view of Davis and in further view of Ahn do not teach wherein separation defined by a cutting line formed on at least one of the upper housing and the base housing are provided for the side openings.
However, Kang teaches an air conditioner housing (Fig. 2, cabinet 2) with cut-out portions that are removed for the installation of piping (para [0021]-[0023]).
Therefore, in view of Kang, it would have been obvious to one of ordinary skill in the art before the effective filing date, to provide the side openings in the upper housing of Kumai in view of Davis and in further view Ahn, with wherein a cutting line for side openings is provided, since, as taught by Kang, such provision was suitable and known in the art (see at least KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (JP 2017155943, hereafter Kumai) in view of Davis et al. (US 6322326, hereafter Davis) and in further view of Ahn et al. (KR 20160134210, hereafter Ahn, US 10557639 used for translation purposes) as applied to claim 1 above, and further in view of Leach (EP 1318361).
Regarding claim 10, Kumai in view of Davis and in further view of Ahn does not teach wherein a locking step is formed on at least one of the base housing and the upper housing to restrict introduction of a connection duct connected with the outside around the upper openings or the side openings.
However Leach teaches a projection formed on the base housing to restrict introduction of a connection duct connected with the outside around the upper openings or side openings (Leach Annotated Fig. 3, projection).

    PNG
    media_image4.png
    574
    541
    media_image4.png
    Greyscale

Leach Annotated Figure 3
Therefore, in view of Leach, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the at least one of the base housing or the upper housing of Kumai in view of Davis and in further of view of Ahn with a projection to restrict introduction of a connection duct connected with the outside around the upper openings or the side openings since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding claim 12, Kumai in view of Davis and in further view of Ahn are silent on wherein a protective partition wall is formed at a center to accommodate the pump module in the upper portion of the horizontal partition wall and the upper space.
However, Leach teaches wherein a protective partition wall (Fig. 3, dividing wall 41) is formed to accommodate the pump module (Fig. 4, dividing wall 41 accommodates pump assembly 20).
Therefore, in view of Leach, it would have been obvious to one of ordinary skill in the art to modify the base housing of Kumai in view of Davis and in further view of Ahn wherein a protective partition wall is formed at the center to accommodate the pump module in the upper portion of the horizontal partition so that a channel is formed to allow for routing of cables, tubes, or pipe work (para [0012]).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (JP 2017155943, hereafter Kumai) in view of Davis et al. (US 6322326, hereafter Davis) and in further view of Ahn et al. (KR 20160134210, hereafter Ahn, US 10557639 used for translation purposes) as applied to claim 1 above, further in view of Shin (KR 100909071).
Regarding claim 11, Kumai in view of Davis and in further view of Ahn teach wherein a first inlet is provided (Davis, Fig. 4, inlet aperture 22 is formed on support plate 14);
Kumai in view of Davis and in further view of Ahn is silent on wherein the base housing and the upper housing are provided symmetrically.
However, Shin teaches wherein the base housing (Shin Annotated Fig. 2, upper case) and the upper housing (Fig. 2, transparent cover) are provided symmetrically.

    PNG
    media_image5.png
    583
    407
    media_image5.png
    Greyscale

Shin Annotated Figure 2
Therefore, in view of Shin, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the main body and front cover of Kumai in view of Davis and in further view of Ahn wherein the main body and the front cover are provided symmetrically since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Kumai in view of Davis and in further view of Ahn as modified above is silent on wherein the first inlet and a second inlet are provided on both sides of the horizontal partition.
However, Davis teaches wherein the first inlet (Fig. 1, aperture 22) and a second inlet (Fig. 1, inlet aperture 22) are provided on both sides of the horizontal partition (Fig. 1, inlet apertures 22 are on opposite sides of the support plate 14).
Therefore, in view of Davis it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the horizontal partition of Kumai in view of Davis and in further view of Ahn as modified above wherein the first inlet and a second inlet are provide don both sides of the horizontal partition, so that the drain pump apparatus is not limited in installation location (col 1 line 60-63).
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/
Examiner, Art Unit 3763                                                                                                                                                                                           

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763